DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s amendments and remarks filed 06/25/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator is directly mechanically coupled to the door” (Claim 1, line 15) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amshove, Martin (EP1062860A2), hereinafter referred to as “Amshove”.
Regarding Claim 15:
Amshove discloses a method of accessing a feeder duct of an agricultural baler, the baler comprising a bale chamber (Fig 1 – item 3) having a bottom wall (Annotated below in Fig 1) in which an inlet opening is formed (Page 1, lines 10-11), a feeder duct (Fig 1 – item 1) communicating with the bale chamber through the inlet opening for charges of crop material to be transferred from the feeder duct into the bale chamber (Fig 1 – Crops are transferred to bale chamber 3 via conveyor 2 through feed .

    PNG
    media_image1.png
    355
    696
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7-8, 10-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amshove, Martin (EP1062860A2) in view of Derscheid, Daniel et al (US20160219789A1), hereinafter referred to as “Derscheid”.
Regarding Claim 1:
Amshove discloses an agricultural baler comprising a bale chamber (Fig 1 – item 3) having a bottom wall (Annotated in Fig 1 above) in which an inlet opening is formed (Page 1, lines 10-11) a feeder duct (Fig 1 – item 1) communicating with the bale chamber through the inlet opening for charges of crop material to be transferred from the feeder duct into the bale chamber (Fig 1 – Crops are transferred to bale chamber 3 via conveyor 2 through feed channel and inlet opening), the feeder duct having an upper end facing generally upwardly and communicating with the inlet opening in the bale chamber and a lower end facing generally in a forward direction (The directionality of the feeder duct in Amshove Fig 1 clearly shows the same generally facing directions), the feeder duct further having a top wall (Fig 1 – item 1 has a top wall) and a bottom wall (Fig 1 – item 15) extending between the lower end and the upper end of the feeder duct, a door (Fig 1 – item 17) that defines at least a portion of the bottom wall of the feeder duct (Fig 1 – item 17 defines a portion of the bottom wall 15), the door being movable between a door-open-position (Fig 1 – item 29), in which an opening in the bottom wall is provided and a door-closed-position (Fig 1 – item 27) in which the opening is closed, and an actuator (Fig 1 – item 12) configured to move an operational component (Annotated in Figs 1 and 2 above) of the baler between a first position and a second-position (Fig 1 position to Fig 2 position show a first and second position effected by actuation of the operation component), wherein the operational component of the baler is not the door (The operational component comprises a loading device 4 and knife drawer 7 and 8), wherein the actuator is mechanically coupled (Fig 2 – item 23) to the door of the bottom wall of the feeder duct such that movement of the operational component between the first-position and the second-position causes the door to move from the door-open-position to the door-closed-position (Page 
However, Amshove does not expressly disclose wherein the actuator is directly mechanically coupled to the door of the bottom wall of the feeder duct as required by the claim.
Derscheid teaches a crop feeding system including an articulating floor for controlling the bottom floor of the feed assembly. Derscheid further teaches wherein the actuator (Fig 9 – item 216) is directly mechanically coupled (Fig 9 – actuator 216 is directly mechanically coupled to door 908 via frame 212) to the door (Fig 9 – item 908) of the bottom wall (Fig 10 – the combination of the lower conveying floor of item 214 and door 908 are interpreted to constitute a bottom wall) of the feeder duct (Fig 9 – item 204).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the indirect coupling of the actuator to the door of Amshove to instead be directly coupled to the door of the bottom floor assembly as taught by Derscheid.  Providing a direct coupling of the actuator to the door of the bottom wall of the feeder would allow for direct operation of the door to be moved from raised and lowered positions to service the machine or remove crop plugs and resume operation thereafter as taught by Derscheid. 
Regarding Claim 3:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Amshove further discloses wherein the actuator comprises a hydraulic actuator (Page 3, lines 111-113) or an electrical actuator.
Regarding Claim 4:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Amshove further discloses wherein the pick-up device (Annotated above in Fig 1 and 2 as the operational component) is rotatable about a pick-up-pivot-axis (Fig 1 – item 11) such that it is movable between the lowered-position (Fig 2 – item 28) and the raised-position (Fig 2 – item 27).
Regarding Claim 5:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Amshove further discloses wherein the door (Fig 1 – item 17) is configured to be retained (Fig 2 – items 18 and 24 retain the door in the closed position) in the door-closed-position (Fig 1 – item 27).
Regarding Claim 7:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 5. Amshove further discloses wherein the door (Fig 1 – item 17) is configured to be manually releasable to permit movement (Page 4, lines 131-132) of the door from the door-closed-position (Fig 1 – item 27) to the door- open-position (Fig 1 – item 29).
Regarding Claim 8:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Amshove further discloses wherein the actuator (Fig 1 – item 22) is mechanically coupled to the door (Fig 1 – item 17) of the bottom wall (Fig 1 – item 15) by a linkage mechanism (Fig 1 –item 22).
Regarding Claim 10:

Regarding Claim 11:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Amshove further discloses wherein the door (Fig 1 – item 17) of the bottom wall (Fig 1 – item 15) of the feeder duct (Fig 1 – item 1) comprises a door-edge (The edge of door 17 in Fig 2 in the open position 29 can be clearly seen).
Derscheid discloses wherein the baler further comprises a bottom drawer (Fig 3 – item 214) that defines a portion of the bottom wall (Fig 10 – the combination of the lower conveying floor of item 214 and door 908 are interpreted to constitute a bottom wall) of the feeder duct (Fig 9 – item 204), the bottom drawer comprising a bottom-drawer-edge (Annotated below in Fig 5), the bottom drawer being movable between a drawer-closed-position (Fig 3 – item 214 is in closed position), in which the bottom-drawer-edge is adjacent to the door-edge when the door is in the door-closed-position, and a drawer-open-position (Fig 5 – item 214 shown in open position), in which the bottom-drawer- edge is spaced apart from the door-edge when the door is in the door-closed-position.

    PNG
    media_image2.png
    498
    664
    media_image2.png
    Greyscale

Regarding Claim 12:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 11. Derscheid further discloses wherein the bottom drawer (Fig 3 – item 214) is rotatable (Fig 3 – item 222 provides axis rotation for drawer 214) such that it is movable between the drawer-closed-position (Fig 3 – item 214 is in closed position) and the drawer-open- position (Fig 3 – item 214 is in open position).
Regarding Claim 13:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 11. Derscheid discloses wherein the bottom drawer extends along a length of the bottom wall (Fig 10 – the combination of the lower conveying floor of item 214 and door 908 are interpreted to constitute a bottom wall).
However, Derscheid does not explicitly define the dimensions of the length of the drawer in relation to the bottom wall total length wherein the bottom drawer extends along at least one of 20%, 30% or 40% of the length of the bottom wall.

Regarding Claim 14:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Derscheid discloses wherein the door (Fig 9 – item 908) extends along a length of the bottom wall (Fig 10 – the combination of the lower conveying floor of item 214 and door 908 are interpreted to constitute a bottom wall) of the feeder duct (Fig 9 – item 204).
However, Derscheid does not explicitly define the dimensions of the length of the door in relation to the bottom wall total length wherein the door extends along less than 80% of the length of the bottom wall.
Examiner notes that Applicant has not positively recited criticality for the length of the door to extend along less than 80% of the length of the bottom wall. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the length of the door to extend along less than 80% of the length of the bottom wall because selecting the claimed length would be obvious as routine engineering design choice wherein the user would select the 
Regarding Claim 16:
The combined device of Amshove and Derscheid discloses the agricultural baler of claim 1. Derscheid discloses wherein the door (Fig 9 – item 908) extends along a length of the bottom wall (Fig 10 – the combination of the lower conveying floor of item 214 and door 908 are interpreted to constitute a bottom wall) of the feeder duct (Fig 9 – item 204).
However, Derscheid does not explicitly define the dimensions of the length of the door in relation to the bottom wall total length wherein the door extends along less than 80% of the length of the bottom wall.
Examiner notes that Applicant has not positively recited criticality for the length of the door to extend along less than 70% of the length of the bottom wall. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the length of the door to extend along less than 70% of the length of the bottom wall because selecting the claimed length would be obvious as routine engineering design choice wherein the user would select the values based on the desired result. Furthermore, it would have also been obvious to one of ordinary skill at the time of filing to select the length of the door to arrive at the claimed length limitation as optimization through routine experimentation (wherein Derscheid identifies the required length of the door is constructed to be a length that results in a desirable lowered distance “d”, see Fig 9, which optimizes serviceability as a result effective variable). See MPEP 2144.05.
Regarding Claim 17:

However, Derscheid does not explicitly define the dimensions of the length of the door in relation to the bottom wall total length wherein the door extends along less than 60% of the length of the bottom wall.
Examiner notes that Applicant has not positively recited criticality for the length of the door to extend along less than 60% of the length of the bottom wall. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the length of the door to extend along less than 60% of the length of the bottom wall because selecting the claimed length would be obvious as routine engineering design choice wherein the user would select the values based on the desired result. Furthermore, it would have also been obvious to one of ordinary skill at the time of filing to select the length of the door to arrive at the claimed length limitation as optimization through routine experimentation (wherein Derscheid identifies the required length of the door is constructed to be a length that results in a desirable lowered distance “d”, see Fig 9, which optimizes serviceability as a result effective variable). See MPEP 2144.05.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amshove, Martin (EP1062860A2) in view of De Busscher, Cyriel (EP0339733A1) hereinafter referred to as “De Busscher”.
Regarding Claim 6:
Amshove discloses the agricultural baler of claim 5. However, Amshove is silent to wherein the door is configured to be automatically lockable to thereby retain the door in the door-closed-position when it is moved from the door-open-position to the door-closed-position.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of Amshove by substituting Amshove's handle latch mechanism with the spring loaded latch plates of De Busscher thereby allowing the latching mechanism to automatically lock when the door is dosed. This functionality avoids the chance of the door accidentally opening due to not being manually locked by the operator when operating the baler.
Regarding Claim 9:
Amshove discloses the agricultural baler of claim 1. However, Amshove is silent to wherein the actuator is mechanically coupled to the door of the bottom wall by a linkage cable.
De Busscher teaches that mechanical structures can be coupled by means of a linkage cable or chain (Col 4 Lines 53 - 54) which is a common and well-known method of coupling devices in the art. Applicant has not set forth any criticality to the use of a chain linkage between moving mechanical structures. It would have been obvious to one having ordinary skill in the art to select any known mechanical connection. Accordingly, it would have been obvious at the time the invention was effectively filed to one having ordinary skill in the art to mechanically couple Amshove's actuator to the door with a chain linkage so as to allow for mechanical cooperation between the moving structures as taught by De Busscher.
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.

Applicant further argues that the amendments made to independent claim 15 overcomes the prior rejection that Amshove teaches the functionality of the actuator moving the operational component between a first and second position in order to cause the door to move from an open to a closed position. Applicant further argues that the instant invention introduces a mechanism for opening a door when the pick-up device (operational component is defined as a pick-up device by applicant on line 17 of claim 1) is moved to a lowered position.
The examiner does not find these arguments persuasive because Amshove teaches a configuration such that movement of the operational component, or pick-up device, (as annotated above in the 35 U.S.C. 102(a)(1) rejection of amended claim 15) effected by the actuator (Fig 1 - item 12) and the spring element (Fig 2- item 26) connecting the operational component to the door (Fig 1 - item 17) causes the door to move from a closed position to an open position and vice versa depending on the state of the actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725